Exhibit 10.22 Execution Version AMENDED AND RESTATED ABL CREDIT AGREEMENT among MOBILE MINI, INC., THE OTHER BORROWERS AND GUARANTORS PARTY HERETO,THE VARIOUS LENDERS PARTY HERETOand DEUTSCHE BANK AG NEW YORK BRANCH,as ADMINISTRATIVE AGENT Dated as of December 14, 2015 DEUTSCHE BANK SECURITIES INC., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,J.P. MORGAN SECURITIES LLC, BARCLAYS BANK PLC, and BANK OF THE WEST,as JOINT LEAD ARRANGERS and JOINT BOOKRUNNERS DEUTSCHE BANK AG NEW YORK BRANCH, BANK OF AMERICA, N.A.,JPMORGAN CHASE BANK, N.A., BARCLAYS BANK PLC, and BANK OF THE WEST,as CO-SYNDICATION AGENTS, WELLS FARGO BANK, NATIONAL ASSOCIATION, ING CAPITAL LLC, COMPASS BANK, and MUFG UNION BANK, N.A., as SENIOR MANAGING AGENTS And WELLS FARGO BANK, NATIONAL ASSOCIATION, ING CAPITAL LLC, COMPASS BANK, MUFG UNION BANK, N.A., and BANK OF MONTREAL, as CO-DOCUMENTATION AGENTS TABLE OF CONTENTS Page SECTION 1. Definitions and Accounting Terms. 1 Defined Terms 1 Exchange Rates 46 SECTION 2. Amount and Terms of Credit 47 The Commitments 47 Minimum Amount of Each Borrowing 50 Notice of Borrowing 50 Disbursement of Funds 51 Notes 52 Conversions 53 Pro Rata Borrowings 54 Interest 54 Interest Periods 55 Increased Costs, Illegality, etc. 55 Compensation 57 Change of Lending Office 57 Replacement of Lenders 58 US Company, UK Company and Canadian Company as Agents for Borrowers 58 Incremental Commitments 59 UK Revolving Loans and Canadian Revolving Loans; Intra-Lender Issues 60 Equivalent Amount 62 [Reserved] 63 Defaulting Lenders 63 Cash Collateral. 64 SECTION 3. Letters of Credit. 65 US Letters of Credit 65 UK Letters of Credit 66 Canadian Letters of Credit 67 Maximum US Letter of Credit Outstandings; Final Maturities 68 Maximum UK Letter of Credit Outstandings; Final Maturities 68 Maximum Canadian Letter of Credit Outstandings; Final Maturities 68 US Letter of Credit Requests; Minimum Stated Amount 69 UK Letter of Credit Requests; Minimum Stated Amount 69 Canadian Letter of Credit Requests; Minimum Stated Amount 69 US Letter of Credit Participations 70 UK Letter of Credit Participations 71 Canadian Letter of Credit Participations 72 Agreement to Repay US Letter of Credit Drawings 73 Agreement to Repay UK Letter of Credit Drawings 74 Agreement to Repay Canadian Letter of Credit Drawings 75 Increased Costs – US Letters of Credit 75 Increased Costs – UK Letters of Credit 76 Increased Costs – Canadian Letters of Credit 76 SECTION 4. Commitment Commission; Fees; Reductions of Commitment. 76 Fees 76 Voluntary Termination of Unutilized Commitments 77 Mandatory Reduction of Commitments 78 -i- SECTION 5. Prepayments; Payments; Taxes. 78 Voluntary Prepayments 78 Mandatory Repayments; Cash Collateralization 79 Method and Place of Payment 80 Net Payments – US Borrowers 82 Tax Gross Up and Indemnities – UK Subsidiaries 84 Net Payments – Canadian Borrowers 89 SECTION 6. Conditions Precedent to Credit Events on the Effective Date 90 Effective Date; Notes 90 Officer’s Certificate 90 Opinions of Counsel 90 Company Documents; Proceedings; etc. 91 Consummation of the Transactions; etc. 91 No Material Adverse Effect on US Company 91 US Pledge Agreement 91 UK Second Supplemental Share Charge 91 US Security Agreement 92 UK Debentures and UK Second Supplemental Debentures 92 Canadian Security Agreement and Canadian Share Pledge Agreement 92 Master Reaffirmation Agreement 93 Mortgages 93 Financial Statements; Pro Forma Balance Sheet; Projections; etc. . 93 Solvency Certificate; Insurance Certificates 93 Fees, etc 93 Initial Borrowing Base Certificate; etc 94 No Defaults under Senior Note Indentures 94 Patriot Act 94 Absence of Litigation 94 Margin Regulations 94 SECTION 7. Conditions Precedent to All Credit Events 94 No Default; Representations and Warranties 94 Notice of Borrowing; Letter of Credit Request 94 SECTION 8. Representations, Warranties and Agreements 95 Organization and Qualification 95 Power and Authority; No Violation 95 Legally Enforceable Agreement 95 Capital Structure 95 Names 96 Business Locations; Agent for Process 96 Title to Properties; Priority of Liens 96 Accounts 96 Equipment 96 Financial Statements; Financial Condition; Undisclosed Liabilities; Projections 97 Full Disclosure 97 Surety Obligations 97 Tax Returns and Payments 97 [Reserved] 98 Intellectual Property, etc 98 -ii- Government Consents 98 Compliance with Laws 98 Restrictions 98 Litigation 98 No Defaults 98 Leases 98 Use of Proceeds; Margin Regulations 98 Compliance with ERISA 99 Trade Relations Security Documents Investment Company Act Representations and Warranties in Other Credit Documents Environmental Matters Employment and Labor Relations Indebtedness Insurance Plans; Non-Compete Agreements; Collective Bargaining Agreements; Existing Indebtedness Agreements Anti-Terrorism Laws UK Pensions Anti-Corruption Laws SECTION 9. Affirmative Covenants Information Covenants Books, Records and Inspections; Field Examinations; Appraisals; Records and Reports of Inventory, Machinery and Equipment Maintenance of Property; Insurance Administration of Equipment; Maintenance of Equipment Existence; Franchises Compliance with Statutes, etc. Compliance with Environmental Laws ERISA End of Fiscal Years; Fiscal Quarters Performance of Obligations Payment of Taxes Use of Proceeds Additional Security; Further Assurances; etc. [Reserved] Projections Landlord, Processor and Storage Agreements Deposit and Brokerage Accounts Credit Party Financial Statements Qualified Derivative Obligations Centre of Main Interest Administration of Accounts Post-Closing Matters SECTION 10. Negative Covenants [Reserved] Liens Sale of Assets Restricted Payments Indebtedness Contingent Obligations Advances, Investments and Loans -iii- Transactions with Affiliates Registered Pension Plans Additional Negative Pledges No Subsidiaries Operating Leases; Off-Balance Sheet Financing Permitted Acquisitions Modifications of Certificate of Incorporation, By-Laws and Certain Other Agreements, etc. Limitation on Certain Restrictions on Subsidiaries Limitation on Issuance of Equity Interests Business; etc No Additional Deposit Accounts; etc Tax Consolidation Fiscal Year End Fixed Charge Coverage Ratio Sanctions Anti-Corruption Laws SECTION 11. Events of Default Payment of Obligations Misrepresentations Breach of Specific Covenants Breach of Other Covenants Default Under Other Agreements Failure of Enforceability of Credit Documents; Security Canadian Insolvency and Related Proceedings Insolvency and Related Proceedings Business Disruption; Condemnation ERISA Guarantee Criminal Forfeiture Judgments Change of Control SECTION 12. The Administrative Agent and the Collateral Agent Appointment Nature of Duties Lack of Reliance on the Administrative Agent and the Collateral Agent Certain Rights of the Agents Reliance Indemnification The Administrative Agent and the Collateral Agent in their Individual Capacities Holders Resignation and Removal of the Administrative Agent and the Collateral Agent Collateral Matters Delivery of Information Withholding Delegation of Duties Quebec Security SECTION 13. Miscellaneous Payment of Expenses, etc. Right of Setoff -iv- Notices Benefit of Agreement; Assignments; Participations No Waiver; Remedies Cumulative Payments Pro Rata Calculations; Computations GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL Counterparts Effectiveness Headings Descriptive Amendment or Waiver; etc. Survival Domicile of Loans Register Confidentiality No Fiduciary Duty Patriot Act Interest Rate Limitation Release of Borrowers Amendment and Restatement SECTION 14. Nature of Borrower Obligations Nature of Borrower Obligations Independent Obligation Authorization Reliance Contribution; Subrogation Waiver SECTION 15. Guarantee The Guarantees Obligations Unconditional Reinstatement Subrogation; Subordination Remedies Instrument for Payment of Money Continuing Guarantee General Limitation on Guarantee Obligations Release of Guarantors Right of Contribution Keepwell -v- SCHEDULES Schedule 1.01(a) Lenders and Commitments Schedule 1.01(b) Locations – United States and Canada (US Borrowing Base Parties) Schedule 1.01(c) Locations – United Kingdom (UK Borrowing Base Parties) Schedule 1.01(d) Locations – United States and Canada (Canadian Borrowing Base Parties) Schedule 1.01(e) Eligible Real Property Schedule 1.01(f) Qualified Derivative Obligations Schedule 3.01(c) Existing US Letters of Credit Schedule 3.02(c) Existing UK Letters of Credit Schedule 3.03(c) Existing Canadian Letters of Credit Schedule 6.13 Effective Date Mortgages Schedule 8.01 Qualifications to do Business Schedule 8.04 Capital Structure Schedule 8.05 Names Schedule 8.06 Business Locations Schedule 8.12 Surety Obligations Schedule 8.18 Restrictions Schedule 8.19 Litigation Schedule 8.21 Leases Schedule 8.23 ERISA Plans Schedule 8.24 Business Relationships Schedule 8.30 Continuing Indebtedness Schedule 8.31 Insurance Schedule 8.32 Plans; Existing Indebtedness Agreements Schedule 9.22 Post-Closing Matters Schedule 10.02 Liens Schedule 10.05 Indebtedness Schedule 10.07 Deposits with Financial Institutions Schedule 10.08 Transactions with Affiliates Schedule 10.12 Operating Leases Schedule 10.18 Deposit Accounts Schedule 13.03 Lender Addresses EXHIBITS Exhibit A-1 Notice of Borrowing Exhibit A-2 Notice of Conversion/Continuation Exhibit B-1 Form of US Revolving Note Exhibit B-2 Form of US Swingline Note Exhibit B-3 Form of UK Revolving Note Exhibit B-4 Form of UK Swingline Note Exhibit B-5 Form of Canadian Revolving Note Exhibit C Form Assignment and Assumption Agreement Exhibit D Form of Incremental Commitment Agreement Exhibit E Form of Joinder Agreement Exhibit F Form of US Letter of Request Exhibit G Form of UK Letter of Request Exhibit H Form of Canadian Letter of Credit Request Exhibit I Form of Section 5.04(b)(ii) Certificate Exhibit J-1 Form of DLA Piper (US) Opinion Exhibit J-2 Form of DLA Piper (UK) Opinion Exhibit J-3 Form of Canadian Opinions Exhibit J-4 Form of Special Delaware Counsel Opinion Exhibit J-5 Form of Real Estate Local Counsel Opinions Exhibit K Form of Credit Party Secretary’s Certificate Exhibit L Form of UK Second Supplemental Share Charge Exhibit M Form of UK Second Supplemental Debenture and UK Second Supplemental Partnership Debenture -vi- Exhibit N Form of Solvency Certificate Exhibit O Form of Compliance Certificate Exhibit P Form of Borrowing Base Certificate Exhibit Q Form of US Master Reaffirmation Agreement Exhibit R Form of Canadian Master Reaffirmation Agreement Exhibit S Form of Accruit LKE Master Exchange Agreement -vii- AMENDED AND RESTATED ABL CREDIT AGREEMENT, dated as of December 14, 2015, among MOBILE MINI, INC., aDelaware corporation (the “US Company” and, together with each other entity that executes this Agreement as a US Borrower or that becomes a US Borrower pursuant to Section 9.13, Section 10.11 or Section 10.13, collectively, the “US Borrowers”, and each, a “US Borrower”), RAVENSTOCK MSG LIMITED, a limited liability company incorporated in England and Wales (the “UK Company”), MOBILE MINI UK LIMITED, a corporation incorporated in England and Wales (“Mobile Mini UK” and together with UK Company and each other entity that executes this Agreement as a UK Borrower or that becomes a UK Borrower pursuant to Section 9.13, Section 10.11 or Section 10.13, collectively, the “UK Borrowers”, and each, a “UK Borrower”), MOBILE MINI CANADA, ULC, an unlimited liability corporation incorporated in British Columbia (“Canadian Company” and together with each other entity that executes this Agreement as a Canadian Borrower or that becomes a Canadian Borrower pursuant to Section 9.13, Section 10.11 or Section 10.13, collectively, the “Canadian Borrowers”, and each, a “Canadian Borrower” and, together with each US Borrower and each UK Borrower, collectively, the “Borrowers”, and each, a “Borrower”), the Guarantors party hereto from time to time, the Lenders party hereto from time to time and Deutsche Bank AG New York Branch, as Administrative Agent.All capitalized terms used herein and defined in Section 1 are used herein as therein defined. W I T N E S S E T H:
